Exhibit 10.2

Press Release

Source: Senetek PLC

Senetek PLC Announces Key Personnel Appointments

Phillip Rose Named Chief Operating Officer

NAPA, Calif., June 9, 2008/PRNewswire-First Call/ — Senetek PLC (OTCBB: SNKTY),
a Life Sciences company engaged in the development of technologies that target
the science of healthy aging, today announced that the Company has appointed
Veteran Sales and Marketing Executive, Phillip Rose, as its Chief Operating
Officer and retained J. David Bruner as a full-time marketing consultant.

Phillip Rose has thirty years of experience in domestic and international sales,
marketing, commercial development, licensing, regulatory affairs and general
executive management of large public and multi-national pharmaceutical research,
development and sales and marketing organizations. For nine years, Mr. Rose was
Vice President of Corporate Sales for Glaxo Pharmaceuticals, Inc. In 1997 he
became Vice President and General Manager of North American Operations for ICN
Pharmaceuticals, Inc. (now Valeant Pharmaceuticals). He then went on to become
President and CEO of Obagi Medical Products, a specialty pharmaceutical company
focused in aesthetic medicine, selling products and services directly through
dermatologists and plastic surgeons, as well as a network of wholly owned
subsidiaries and distributors, internationally. He is a graduate of Union
University, Albany College of Pharmacy, and is a licensed pharmacist.

David Bruner has over 20 years experience in specialty pharmaceuticals and has
held executive level marketing positions at Neutrogena, Obagi Medical Products,
Inc., ICN Pharmaceuticals, Inc. (now Valeant Pharmaceuticals) and Stiefel
Laboratories. Mr. Bruner holds an MBA from Pepperdine University and an
undergraduate degree from the University of Minnesota.

Mr. Rose and Mr. Bruner worked together at ICN Pharmaceuticals, Inc.
successfully launching Kinerase®, the leading antiaging brand in the physician
market in North America. They continued their successes at Obagi Medical
Products and were responsible for the acquisition and development of the Obagi
highly successful Vitamin C product line.

Phillip Rose commented on the clinical data supporting Pyratine-6™, stating
“that Pyratine-6™ has demonstrated a high degree of clinical efficacy in
treating subjects with photodamaged skin and proved most beneficial in patients
with acne rosacea. He went on to note that Pyratine-6™ worked faster than
Kinerase and in a comparative analysis completed by the investigators of both
Kinerase and Pyratine-6™, Pyratine-6™ showed superiority in the reduction of
fine lines and wrinkles, improving skin texture and reducing mottled
hyperpigmentation”.



--------------------------------------------------------------------------------

Mr. Bruner stated he was, “most pleased to be associated with Senetek and have
the opportunity to help launch a superior product such as Pyratine-6™, working
along side Phil Rose. Pyratine-6™ has multiple differential advantages over the
competition, not to mention its positive effects on skin cells, its antioxidant
properties and its ability to increase the moisture content in skin, which is
essential for healthy skin.”

“Phillip and David are great additions to the Senetek team, having had great
successes in the physician market, launching new products. They bring with them
a thorough understanding of the market along with key relationships with
influential physicians and thought leaders”, commented Frank Massino, Chairman &
Chief Executive Officer of Senetek.

* * * * * * *

About Senetek PLC

Senetek PLC (OTCBB: SNKTY) is a Life Sciences company engaged in the development
of breakthrough technologies that target the science of healthy aging. The
Company’s extensive research collaborations have resulted in a strong pipeline
of patented compounds and products with broad therapeutic applications and a
leading presence in dermatology. Senetek collaborates with established specialty
pharmaceutical companies in the final development and marketing of its
proprietary products, most recently resulting in the development of the
best-selling anti-aging product sold in the North American physician market.

For more information, visit the company’s website at http://www.senetekplc.com.

This news release contains statements that may be considered ‘forward-looking
statements’ within the meaning of the Private Securities Litigation Reform
Act. Forward-looking statements by their nature involve substantial uncertainty,
and actual results may differ materially from those that might be suggested by
such statements. Important factors identified by the Company that it believes
could result in such material differences are described in the Company’s Annual
Report on Form 10-K for the year 2007. However, the Company necessarily can give
no assurance that it has identified or will identify all of the factors that may
result in any particular forward-looking statement materially differing from
actual results, and the Company assumes no obligation to correct or update any
forward-looking statements which may prove to be inaccurate, whether as a result
of new information, future events or otherwise.

Company contact:

Senetek, PLC

1-707-226-3900 ext. 102